Citation Nr: 0425019	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  00-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for mitral valve prolapse, 
claimed as heart disease-damaged valve (heart disability), 
including claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The appellant served on active duty from September 1986 to 
March 1990.  He also had active duty from January 1991 to 
April 1991 when his Army Reserve unit was activated during 
the Persian Gulf War, and he served in Southwest Asia from 
February 16, 1991, to April 16, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for mitral valve prolapse.  
The veteran perfected a timely appeal of this determination 
to the Board.

When this matter was initially before the Board in May 2001, 
it was remanded for further development.  Because the RO has 
confirmed and continued the denial of the veteran's claim, 
the case has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 1997, the veteran filed this claim of service 
connection for "heart disease-damaged heart," and it has 
been pending since that time.  For the reasons set forth 
below, the Board finds that this matter must, unfortunately, 
again be remanded for further development.

In the May 2001 remand, the Board pointed out that claims 
file contained no service medical records relating to his 
active duty in the Army from September 1986 to March 1990, 
and from January 1991 to April 1991.  The Board also noted 
that there were very few medical treatment records relating 
to his period of service in the Army Reserve, which 
reportedly ended in September 1997.  The Board acknowledged 
that the RO had made some unsuccessful attempts to obtain 
service medical records, but concluded that further efforts 
were required because, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5103, 
5103A, 5107, and 5126, and codified as amended at 5102, 5103, 
5106 and 5107 (West 2002)) and its implementing regulations, 
VA was required to make efforts to obtain records from a 
federal department or agency, and that those efforts had to 
continue until the records either were obtained or it were 
reasonably certain that such records did not exist or that 
further efforts to obtain the records would be futile.

Here, subsequent to the May 2001 remand, the RO has gone to 
great lengths and has made extensive, albeit unsuccessful, 
attempts to obtain these records.  A review of the claims 
folder reveals, however, that consistent with the veteran's 
contentions, his service medical records may have been sent 
to the RO by the National Personnel Records Center (NPRC).  
It appears though, that through no fault of the veteran, 
those records have been lost.  As such, the Board concludes 
that the RO should make a final attempt to locate these 
records.

The Board notes that this matter must also be remanded 
because the veteran reports receiving treatment at the Miami 
and Oakland Park, Florida, VA Medical Centers, and no records 
of the veteran's care at either facility, dated since July 
1998, have been associated with the claims file.  Records 
generated by VA facilities, however, that may have an impact 
on the adjudication of a claim are considered constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Moreover, pursuant to the VCAA, VA must obtain these 
outstanding VA records.  See 38 U.S.C.A. § 5103A(b-c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

Further, the veteran maintains that he has had a heart 
disability, diagnosed as mitral valve prolapse and "chest 
pain syndrome," since service.  Moreover, he reports that 
this condition was not noted at service entry, and thus he 
must be presumed sound with respect to this condition.  In 
light of the foregoing, because the onset and/or etiology is 
unclear, and given the diagnoses of heart pathology were made 
shortly subsequent to his discharge from military service, 
the Board finds that the veteran should be afforded a 
pertinent VA examination to identify all of the veteran's 
heart pathology and have the examiner comments as to whether 
it is at least as likely as not that any heart condition is 
related to service.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative an updated VCAA letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims.  The 
letter should acknowledge VA's extensive 
efforts to obtain the veteran's service 
medical records and indicate which 
portion of any additional evidence, if 
any, is to be provided by the veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should use all available 
resources to obtain copies of the 
veteran's missing service medical 
records.  In doing so, the RO should make 
a complete search of all workspaces.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

3.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for any 
cardiovascular problems.  This should 
specifically include records of his care 
at the Miami and Oakland Park, Florida, 
VA Medical Centers, dated since July 
1998.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded an appropriate VA examination to 
determine the nature, extent and etiology 
of any heart disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any heart disability found to be 
present is related to or had its onset 
during the veteran's period of military 
service.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should readjudicate the 
veteran's claims in light of all 
pertinent evidence and legal authority.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


